--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.59


 
INVESTMENT ADVISORY AGREEMENT
This INVESTMENT ADVISORY AGREEMENT, dated as of January 4, 2010, is by and
between Lincoln Life & Annuity Company of New York (the “Client”) and Delaware
Investment Advisers, a series of Delaware Management Business Trust (the
“Adviser”).
W I T N E S S E T H
WHEREAS, the Client desires to engage the Adviser to provide investment advice
to the Client, and the Adviser is willing to undertake these responsibilities,
on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the conditions and mutual agreements
hereinafter set forth, the parties hereto hereby agree as follows:
SECTION 1
APPOINTMENT OF THE ADVISER
1.1           Appointment.  The Client hereby appoints the Adviser, and the
Adviser hereby agrees, for the term of this Agreement to advise the Client with
respect to management of the funds (other than in respect of the Non-Managed
Assets ) in all the accounts comprising the Client's general account (each an
"Account") in accordance with the provisions of this Agreement.  All of
Client's Accounts in existence on the date hereof are identified on Schedule
A hereto, with the exception of those Accounts that have been excluded with the
mutual agreement of the Client and the Adviser. Schedule A may be amended from
time to time with the mutual agreement of the Client and the Adviser.
1.2           Accounts; Custodian.  The Client shall designate in writing all of
the assets in each Account, other than the Non-Managed Assets, to be managed by
the Adviser and shall promptly notify its custodian (the “Custodian”) as to the
appointment of the Adviser as investment manager of such assets held at the
Custodian.  The Client has notified the Adviser as to the identity of the
Custodian on or prior to the date hereof, and shall notify the Adviser of any
subsequent changes in the identity of the Custodian.  The Client shall be
responsible for any custodial arrangements and the payment of all custodial
charges, and the Adviser shall have no responsibility or liability with respect
to custodial arrangements or acts or omissions of the Custodian.  The Client
shall direct the Custodian to (i) accept instructions from the Adviser regarding
the execution of transactions in respect of the Accounts permitted hereby, and
to grant access to Agents and, if applicable, Sub-Advisers and (ii) deliver to
the Adviser in a timely manner any proxies for which the Adviser has the right
and obligation to vote pursuant to Section 2.6. The Adviser shall have no
authority to act as a custodian for any Account, any earnings therefrom or any
other securities or other assets from time to time credited to any Account or to
make any withdrawals of any nature whatsoever from any Account.


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 




1.3           Exclusivity.
(a)           During the Initial Term, except with respect to any assets
invested in the Excluded Asset Classes and New Asset Classes that are not
managed by the Adviser pursuant to this Section 1.3, the Adviser will have the
exclusive right to manage the assets in each Account; provided, however, that
such right will not apply to any assets that may be added to such Accounts as a
result of any acquisition (however effected, including a merger) by the Client
of another insurance company or block of business of another insurance company
(“Acquired Assets”).  Except as provided in this Section 1.3 with respect to New
Asset Classes that are not managed by the Adviser, the Client, during the
Initial Term, shall not engage any other investment manager, investment adviser
or other Person to manage any portion of the Accounts other than Excluded Assets
and Acquired Assets.
(b)           In the event that the Client determines to invest any portion of
an Account (other than Excluded Assets or Acquired Assets) in an asset class
that the Client reasonably determines in good faith is not a Current Asset Class
(a “New Asset Class”), the Client shall provide an Investment Notice to the
Adviser as soon as practicable following the Client’s determination to invest in
the New Asset Class, such Investment Notice to describe, in reasonable detail,
the New Asset Class.
(c)           The Adviser shall have 45 days from the receipt of an Investment
Notice to make a written proposal (an “Adviser Proposal”) to the Client to
manage the applicable New Asset Class, which proposal shall set forth the
objectives, fees and identities of the investment management professionals who
will manage the applicable New Asset Class and such other information as may be
reasonably requested by the Client in order to assist the Client in its
evaluation of the Adviser Proposal.  During such period and for a period of 15
days after the submission of the Adviser Proposal (the “Evaluation Period”), the
Client and the Adviser shall discuss the applicable Adviser Proposal in good
faith (including at least one in person meeting if requested by the Adviser)
and, during the applicable Evaluation Period, the Adviser shall have, at its
option, the opportunity to make a presentation to the investment committee of
the Client in furtherance of its Adviser Proposal.  No later than 30 days after
the end of the applicable Evaluation Period, the Client shall deliver a written
notice to the Adviser indicating whether it accepts or does not accept such
Adviser Proposal, such written notice to set forth, in the case of a
non-acceptance, the primary basis for such non-acceptance.  For the avoidance of
doubt, nothing in this Section 1.3 shall restrict the ability of the Client to
retain investment consultants or other Persons during the Evaluation Period (or
thereafter) to evaluate an Adviser Proposal or any other proposal from another
investment manager.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
2

--------------------------------------------------------------------------------

 




(d)           In the event that the Client accepts an Adviser Proposal or
appoints the Adviser to manage a New Asset Class pursuant to Section 1.3(e), (x)
the New Asset Class shall be considered a Current Asset Class and Schedule B
shall be updated to reflect such new Current Asset Class and the applicable fee
rate and (y) and the assets invested in such new Current Asset Class will be
included for purposes of calculating Management Fees.
(e)           In the event that the Client, in the exercise of its reasonable
judgment and consistent with its fiduciary duties, does not accept an Adviser
Proposal, the Client shall have the right to engage other Persons to manage the
assets to be invested in the New Asset Class (which, for the avoidance of doubt,
may be the Adviser if so determined by the Client after its evaluation of other
managers pursuant to this Section 1.3(e)); provided that, as part of the
foregoing determination by the Client, such other Persons shall have been
determined to have demonstrated experience managing assets in the New Asset
Class and the terms of the engagement with such Persons shall be more favorable
to the Client, taken as a whole, than the terms of the Adviser Proposal, taken
as a whole.  If a Person other than the Adviser is appointed to manage a New
Asset Class, the assets attributable to such New Asset Class shall not be
covered by this Section 1.3 for so long as such assets are invested in such New
Asset Class (or an Excluded Asset Class thereafter).  In the event that the
Client determines to replace an investment manager that manages a New Asset
Class (other than in connection with the determination to invest in an Excluded
Asset Class), the provisions of this Section 1.3 shall apply with respect to the
process to appoint a replacement manager to manage the assets in such New Asset
Class.  Anytime after the Client has selected a Person (other than the Adviser)
to manage a New Asset Class, the Client agrees to consider in good faith any
future proposals from the Adviser to manage the assets in such New Asset Class
in the event that the Adviser believes that it has the necessary capabilities to
manage such assets.
SECTION 2
AUTHORITY AND DUTIES OF THE ADVISER; CERTAIN OTHER MATTERS
2.1           General Authority of Adviser.  Subject to the provisions of this
Agreement (including Section 2.2), the Client grants to the Adviser the sole
discretion and authority to make all investment decisions with respect to the
assets designated pursuant to Section 1.2.
2.2           Investment Objectives and Restrictions.
(a)           In performing its duties and exercising its discretion under this
Agreement, the Adviser shall act in good faith and exercise all the due skill,
care and diligence that would be expected of a professional investment
manager.  The Adviser shall manage each Account in accordance with the written
investment objectives, restrictions and policies (the “Investment Policies”)


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
3

--------------------------------------------------------------------------------

 


provided to the Adviser by the Client from time to time.  Adviser agrees to
abide by the Derivatives Use Plan, to the extent applicable to the Accounts,
that Client has filed with the New York Insurance Department.  Any restrictions
on the management of the Accounts imposed by any applicable rule, regulation or
law that the Client requests the Adviser to follow shall be reflected in the
Investment Policies.  To the extent practicable, the Client shall notify the
Adviser in advance of any changes to the Investment Policies.  The Client agrees
to discuss in good faith with the Adviser mutually agreeable solutions with
respect to any Investment Policies that the Adviser cannot satisfy.
(b)           The Adviser shall perform trading activities, including
derivatives transactions, on behalf of the Client to the extent necessary in
connection with the Lincoln Financial Group variable annuity hedging program and
fixed index annuity hedging program, each as may be in effect from time to
time.  The performance of the trading activities with respect to the variable
annuity hedging program shall comply with the Trade Positioning System
guidelines provided to the Adviser by the Client from time to time; provided
that after prior consultation with the Client to the extent practicable (and in
the case of a material variance from such guidelines, in all cases), trade
execution may be effected outside of such guidelines if determined by the
Adviser in its reasonable judgment to be in the best interests of the
Client.  With respect to the fixed indexed annuity hedging program, the Adviser
shall comply with the guidelines/directives provided to the Adviser by the
Client from time to time.
(c)           The Adviser may, but has no obligation to, select and, with the
prior written consent of the Client, contract with one or more investment
advisers (each, a “Sub-Adviser”) registered under the Investment Advisers Act of
1940, as amended (the “Advisers Act”), to perform some or all of the services
for an Account for which it is responsible under this Agreement.  The Adviser
may, if it determines it is not adverse to the interests of the Client, without
the consent of the Client, terminate the services of any Sub-Adviser at any
time, and shall at such time assume the responsibilities of such Sub-Adviser
unless and until a successor Sub-Adviser is selected.  The Adviser shall
continue to have responsibility for all advisory services furnished by any
Sub-Adviser and for the payment of any such Sub-Adviser.
2.3           Further Authority of Adviser.  Subject to the other provisions of
this Agreement, unless the Client instructs the Adviser otherwise, the Adviser
shall have the authority to select the brokerage firms through which orders for
an Account shall be placed.  The Adviser shall place orders for the execution of
transactions for an Account on a “best execution” basis, taking into account all
relevant factors, including price, commission rates, reliability, efficiency of
execution and timeliness and quality of the provision of market
information.  Notwithstanding the foregoing, to the extent authorized by
applicable law (including Section 28(e) of the Securities Exchange Act of 1934,
as amended) and consistent with the “soft dollar” practices described in Part II
of the Adviser’s Form ADV, the Adviser may agree to pay a member of an exchange,
a broker


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
4

--------------------------------------------------------------------------------

 


or a dealer a commission for effecting a securities transaction in an Account
that exceeds the commission another member of an exchange, broker or dealer
would charge for effecting the transaction if the Adviser determines in good
faith that such commission is reasonable in relation to the value of the
brokerage and research services provided by such member, broker or dealer,
viewed in terms either of that particular transaction or of the Adviser’s
overall responsibilities with respect to the applicable Account and other
advisory accounts for which the Adviser or any Sub-Adviser exercises investment
discretion.  If the Adviser engages in any transaction described in the
immediately preceding sentence, the Adviser shall provide to the Client regular
reports in such form and at such times as may reasonably be required by the
Client, setting forth the amount of total brokerage business placed by the
Adviser with respect to the Accounts and the allocation thereof among brokers
and dealers, identifying those brokers and dealers which provided research
services, and containing such other information as the Client may reasonably
request.  In the event that the Client instructs the Adviser to place orders for
an Account through a particular brokerage firm (a “Directed Broker”), the Client
hereby acknowledges that the Adviser may not achieve “best execution” and waives
any applicable “best execution” requirements with respect to transactions with
such Directed Broker.
2.4           Reporting and Information Obligations.
(a)           The Adviser agrees to make available to the Client such reports,
information and certifications with respect to the Accounts as the Client may
from time to time reasonably request, including reports detailing the holdings
in the Accounts and any transactions effected by the Adviser with respect
thereto and information concerning the sale or other disposition of securities
during the period covered by such reports.  Initially, the reports to be
provided are as identified on Schedule C hereto.  The Adviser shall, upon
reasonable notice at the reasonable request of the Client, participate by
telephone or in-person at meetings (including meetings of the investment
committees of the Client and its Affiliates and meetings with, and presentations
to, rating agencies, investors and research analysts) to review the performance
of the Accounts and other matters related to the management of the Accounts
(including the investment objectives, restrictions and policies).
(b)           The Adviser shall provide the Client with such data and other
information related to any Account, any investment in any Account and/or the
services provided by the Adviser hereunder, including such data and information
described in Schedule D, electronically in such form described in Schedule D or
as otherwise may be reasonably requested by the Client.
(c)           The Adviser shall, and shall cause its Affiliates to, cooperate
with the Client and its representatives to the extent necessary to enable such
Persons to verify all calculations made by the Adviser in connection with any
Account.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
5

--------------------------------------------------------------------------------

 




2.5           Allocations.  The Adviser may, but is not required to, aggregate
sales and purchase orders placed with respect to an Account with similar orders
for brokerage transactions being made simultaneously for other accounts managed
by the Adviser to the extent permitted by applicable law.  When such aggregate
orders occur, the objective of the Adviser (and any of its Affiliates involved
in such transactions) shall be to allocate the costs incurred in connection with
the execution of such orders among the applicable Account and the other accounts
managed by the Adviser in a manner the Adviser believes is fair and equitable
over time to the applicable Account and in accordance with the Adviser’s written
allocation procedures as then in effect, taking into account the Client’s
investment guidelines and the size of the order placed for the Client, among
other factors.  The Adviser shall provide the Client with a copy of its written
allocation policies applicable to the Accounts and a copy of any subsequent
amendments to such policies, provided that the Adviser shall not be obligated to
provide copies of any such amendments if they are summarized in Part II of the
Adviser’s Form ADV.
2.6           Proxies and Other Actions.
(a)           The Client delegates to the Adviser the right and obligation to
(i) vote any proxies in respect of securities held in any Account and (ii) act
upon or exercise any option, subscription, bankruptcy, reorganization,
consolidation, merger, indenture revision or liquidation right or any other
right or privilege of whatsoever nature, incident, appurtenant or pertaining to
securities in any Account and, upon prior written notice or notice by telephone
from the Adviser to the Client of the Adviser’s intention to participate in such
matters, the Adviser shall automatically and without further action by the
Client be appointed as the Client’s attorney-in-fact for any such purpose,
including causing the Client to be bound to any such plan, agreement or
arrangement.  Notwithstanding the foregoing, the Client may designate another
Person to exercise any such right or obligation upon written notice to the
Adviser.
(b)           In the case of any action  to be taken in respect of securities
held in any Account (other than private placements) where such action requires
the payment of any funds by the Client in connection with such action, the
Adviser agrees to consult with and assist the Client in the evaluation of such
action and the recommended course of action in respect thereof and, upon payment
or advancement (or the agreement to pay or advance) by the Client of any funds
required to be paid to a third party in connection with such action, follow the
reasonable and lawful instructions of the Client in the taking or not taking of
such action.
2.7           Compliance.  The Adviser represents that it is duly registered
with the Securities and Exchange Commission (the “SEC”) pursuant to the Advisers
Act.  The Adviser shall at all times act in accordance with (a) this Agreement
and (b) any provision of applicable law, including the Advisers Act and all
applicable rules and regulations of


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
6

--------------------------------------------------------------------------------

 


the SEC promulgated thereunder, including by maintaining all necessary licenses,
permits and other authorizations from the SEC and any other Regulatory
Authority.
2.8           Certain Notifications.
(a)           The Adviser shall notify the Client promptly upon becoming aware
of (i) any changes or events that could reasonably be expected to materially and
adversely affect an Account or the Adviser’s management of an Account, including
the following:  any audit, investigation, action or other proceeding by any
Regulatory Authority involving the Adviser or an Account of which the Adviser or
one of its Affiliates has received written notification from such Regulatory
Authority, other than routine inspections and examinations, or any termination
of any Approved Manager and (ii) any financial condition of or significant
corporate event involving the Adviser that would reasonably be expected to
impair its ability to meet contractual commitments to the Client under this
Agreement.  Changes or events not specific to the Adviser or its Affiliates,
including  general economic conditions or changes in the market environment do
not require notification under this Section 2.8(a).
(b)           The Adviser shall furnish the Client promptly with copies of any
amendments or supplements to the Adviser's Form ADV.  The Client, upon
reasonable request with reasonable notice, may review any other filings,
reviews, reports or notices submitted (or received) by the Adviser or one of its
investment advisory Affiliates to (or from) the SEC or any other Regulatory
Authority, other than such filings, reviews, reports or notices which do not
contain information which could reasonably be viewed as material by the Client,
at the offices of the Adviser.
(c)           The Adviser shall promptly notify the Client of the occurrence of
any Termination Event.
(d)           The Client represents that none of the Accounts is currently
subject to ERISA.  The Client shall notify the Adviser in writing in advance of
any assets of an Account becoming “plan assets” under ERISA if practicable, and
if such advance notice is not practicable, the Client shall notify the Adviser
in writing promptly after the Client becomes aware of any assets of an Account
becoming “plan assets” under ERISA and, in either case, will assist the Adviser
in obtaining all information necessary to comply with ERISA.
2.9           Adviser as Independent Contractor.  Notwithstanding the services
provided by the Adviser hereunder, the Adviser shall be an independent
contractor and not a partner of or joint venturer with the Client, and unless
otherwise expressly provided herein, shall not be authorized to manage the
affairs of, act in the name of, or represent or bind the Client.
2.10           Insurance.  The Adviser shall maintain in full force and effect
during the term of this Agreement errors and omissions liability coverage of not
less than


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
7

--------------------------------------------------------------------------------

 


$50,000,000 and on other material terms and conditions that are usual and
customary for asset management businesses similarly situated to the
Adviser.  Upon the reasonable request of the Client (to be made no more than
once every 12 months) or in the event that the assets of the Accounts have
increased materially after the date hereof (which request may be made more than
one time over the term of this Agreement), the Adviser shall increase such
coverage limits to such amounts as are reasonably requested by the Client to
reflect the increase in the assets in the Accounts.  The Adviser shall provide
the Client with a certificate evidencing the existence of such insurance upon
the request of the Client (to be made no more than once every 12 months).  The
Adviser shall provide prior written notice to the Client in the event that the
Adviser proposes to amend or modify any material term or condition of such
insurance that could reasonably be expected to be adverse to the Client.
2.11           Management Team
(a)           Schedule E hereto sets forth the names of certain investment
professionals employed by the Adviser on a full-time basis and who manage the
Accounts (each, and together with any other investment professional approved by
the Client pursuant to Section 2.11(a) or (b), an “Approved Manager”).  In the
event that an Approved Manager ceases to be employed by the Adviser on a
full-time basis or otherwise ceases to manage the Accounts (a “Departing
Manager”), the Adviser shall nominate in writing, for approval by the Client,
one or more investment professionals with demonstrated experience managing
assets of a type and style similar to the Account (or portion thereof) to be
managed by such professionals (each such investment professional, a “Manager
Candidate”) to replace such Departing Manager as an Approved Manager.  In
connection with the Client’s evaluation of each such Manager Candidate, during
the 30 day period following delivery of the applicable written nomination
notice, the Adviser shall provide such information relating to each Manager
Candidate (including the date on which such Manager Candidate is able to
commence full-time employment with the Adviser) as is reasonably requested by
the Client and the Client shall have the opportunity to interview each Manager
Candidate.  On or prior to the last day of such 30 day period, the Client shall
provide written notice to the Adviser of its decision to approve or disapprove
the appointment of such Manager Candidate.  The Client agrees that its approval
or disapproval of a Manager Candidate (x) shall be based on the foregoing
information and, if applicable, the interview and such other criteria as would
generally be used by a third party investment consultant in a similar manager
search and (y) shall not be unreasonably withheld or delayed (and the Client
shall not be deemed to be acting unreasonable if a Manager Candidate is not able
to commence full-time employment with the Adviser within 60 days of the
expiration of the 90 day period referred to clause (b) in the definition of
Termination Event).
(b)           In addition to the Adviser’s right to propose one or more Manager
Candidates pursuant to Section 2.11(a), the Adviser may, no more


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
8

--------------------------------------------------------------------------------

 


frequently than once every three months, propose one or more Manager Candidates,
who for purposes of this Section 2.11(b) must have been employed by the Adviser
for no less than six consecutive months and shall have managed one or more
Accounts during such six month period, to become additional Approved Managers by
delivery of a written notice to the Client.  In connection with the Client’s
evaluation of each such Manager Candidate, the Adviser shall provide such
information relating to each Manager Candidate as is reasonably requested by the
Client and the Client shall have the opportunity to interview each Manager
Candidate.  The Client agrees that its approval or disapproval of any such
Manager Candidate (x) shall be based on the foregoing information and, if
applicable, the interview and such other criteria as would generally be used by
a third party investment consultant in a similar manager search and (y) shall
not be unreasonably withheld or delayed.
(c)           In the event that the Client approves any Manager Candidate and
such Manager Candidate becomes an Approved Manager pursuant to Section 2.11(a)
or (b), Schedule E shall be updated to reflect such new Approved Manager.
2.12           Cooperation between the Parties regarding Private Placements. The
parties agree that to the extent either party requires access to information
(including books and records) or personnel relating to private placements, such
access shall be provided consistent with practices in place prior to the date of
this Agreement.  The Client agrees to provide resources that will provide the
Client's internal legal support for the private placements in which the Accounts
may invest from time to time consistent with practices in place prior to the
date of this Agreement.
SECTION 3
CONFLICTS OF INTEREST
3.1           Devotion of Time; Non-Exclusive.  The Adviser hereby agrees to
devote such of its time and activity as is necessary for the accomplishment of
its duties hereunder.  The Client acknowledges and understands that the Adviser
acts as investment adviser to other clients and may give advice and take action
with respect to the assets of such other clients which may differ from the
advice given, or the timing or nature of action taken, with respect to the
Accounts.  Subject to applicable law, nothing herein shall restrict the Adviser,
its principals, Affiliates, or employees from purchasing or selling any
securities for its or their own accounts.  Furthermore, the Adviser shall have
no obligation to purchase or sell for any Account, or to recommend for purchase
or sale for any Account, any security which the Adviser, its principals,
Affiliates or employees may purchase or sell for themselves or for any other
clients.
SECTION 4
EXPENSES; FEE; VALUATION; STANDARD OF LIABILITY
4.1           Expenses.  The Client shall pay for all custodial fees, brokerage
commissions, taxes, interest and other expenses related to the purchase, sale or


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
9

--------------------------------------------------------------------------------

 


transmittal of Account assets and such other expenses related to the Accounts to
the extent that such expenses have been borne directly by the Client pursuant to
the past practice of the Adviser and the Client prior to the date hereof.  Only
expenses incurred by the Adviser in its fulfillment of its duties and
obligations hereunder, including such expenses related to the Accounts to the
extent that such expenses have been borne by the Adviser pursuant to the past
practice of the Adviser and Client prior to the date hereof, shall be borne by
the Adviser; provided that the Adviser shall have no obligation to bear any
expenses for services provided to the Client, prior to the date hereof, by
resources of the Adviser that were transferred to the Client on or prior to the
date hereof.  Amounts payable to the Adviser under this Section 4.1 shall be
paid by the Client upon submission of detailed invoices by the Adviser to the
Client.
4.2           Management Fee.  The Client shall pay the Adviser a fee (the
“Management Fee”) for the services to be rendered hereunder.  The Management Fee
payable with respect to each Account will be calculated at the end of each month
based upon the prior month-end book value of the assets (as designated pursuant
to Section 1.2) in such Account at the annual rate of 0.09%, inclusive of
derivatives trading and support, subject to Section 1.3(d).  The Adviser shall
calculate the Management Fee for each calendar month in accordance with this
Agreement and shall provide the Client an invoice reflecting the amount of such
Management Fee for each such calendar month, and the calculations and
methodology used to calculate such Management Fee.  The Management Fee shall be
payable monthly within 10 business days of receipt of invoice.  For purposes of
calculating the Management Fee, the portion of any Account consisting of
Non-Managed Assets shall be excluded.  In the event there is a material change
in the allocation (as of the date hereof) of assets in the Accounts across asset
classes (a “Reallocation”) that persists for at least six months, the Client and
the Adviser will negotiate, in good faith, mutually agreeable modifications to
the Management Fees to reflect such change; provided that if a Reallocation
persists for three months, the Client and the Adviser agree to discuss, in good
faith, such Reallocation and any issues, concerns, questions or other matters
related thereto.
4.3           Valuation.  The Client shall be responsible for determining the
value of each security or other asset in each Account at the times required
under this Agreement, provided that, in connection therewith, the Adviser agrees
to provide such assistance and cooperation to the Client in determining the
value of securities as is reasonably requested by the Client, including, without
limitation, obtaining broker quotes for securities and providing inputs to
Client to assist it in its pricing of private placements.  The value of each
private placement debt security for which pricing is not readily available and
that was held in the Accounts on November 30, 2009 is set forth on Schedule F. 
The parties agree that updated values for each private placement debt security
for which pricing is not readily available held in the Accounts as of December
31, 2009 will be provided as soon as possible, and such values shall replace
those on Schedule F once available.
4.4           Standard of Liability.  Neither the Adviser nor any of its
officers, directors, shareholders, members, partners, Agents, employees and
Affiliates shall be


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
10

--------------------------------------------------------------------------------

 


liable for any Loss (including any decrease in the value of assets) (i) incurred
with respect to the management of any Account pursuant to Sections 2.2(a) or
(b), other than any Loss arising out of the gross negligence of the Adviser or
(ii) incurred by reason of any act or omission of any bank, broker, custodian,
administrator, trustee or similar Person so long as the Adviser had followed the
reasonable instructions of the Client (if any) and the Adviser was not grossly
negligent in the performance of its obligations in respect to such
Person.  Nothing contained herein shall be deemed to waive any liability (x)
which cannot be waived under applicable state or federal law or any rules or
regulations adopted thereunder, including state and federal securities laws and
ERISA or (y) for breaches by the Adviser of any provision of this Agreement
other than Sections 2.2(a) and (b).


SECTION 5
TERMINATION
5.1           Term.  This Agreement shall continue in full force and effect
until the ten year anniversary of the date hereof (such ten year period, the
“Initial Term”), unless terminated by the Client pursuant to Section 5.2 or the
Adviser pursuant to Section 5.3 (the date that any termination hereunder becomes
effective, the “Termination Date”).  Absent such termination, this Agreement
will automatically renew for additional one year periods (each, a “Subsequent
Term”) unless, no later than 90 days prior to the expiration of the Initial Term
or 30 days prior to the expiration of any Subsequent Term (as applicable), the
Client or the Adviser provides written notice to the other that it elects not to
renew this Agreement.
5.2           Termination by the Client.  The Client shall have the right to
terminate this Agreement in its entirety at any time, upon (a) the occurrence of
a Termination Event or (b) 30 days written notice to the Adviser.
5.3           Termination by the Adviser. The Adviser may terminate this
Agreement in its entirety  (a) upon a material breach of this Agreement by the
Client (including a breach of Section 4.2) that (if curable) has not been cured
by the Client within 10 business days of the Adviser providing written notice to
the Client of such breach, unless the Adviser agrees in writing to extend such
cure period; or (b) on not less than 150 days written notice to the Client.
5.4           Consequences of Termination.  In connection with the termination
of this Agreement for any reason, (a) the Adviser shall be entitled to receive
any unpaid portion of the Management Fee earned through the Termination Date,
which shall be paid in accordance with Section 4.2 and (b) each party to this
Agreement shall promptly destroy or deliver to the other party, or to such other
Person as such other party directs, all Confidential Information in the
possession of or under the control of the Adviser or the Client, as applicable;
provided, however, that the Adviser or the Client, as applicable, may retain
copies of any Confidential Information to the extent required by applicable law
and such party’s then effective document retention policy.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
11

--------------------------------------------------------------------------------

 




5.5           Plan. In the event that there is a Material Variance pursuant to
clause (c)(i) of the definition of Termination Event (provided that, solely for
purposes of this Section 5.5, the 5% referenced therein shall be replaced with
3%), the Adviser shall, no later than 30 days after the end of the applicable
Measurement Quarter, submit a written plan (a “Plan”) to the Client that sets
forth the material cause(s) of the Material Variance and the steps that the
Adviser proposes to take to address such causes and eliminate the Material
Variance.  The Client agrees to cooperate with the Adviser in connection with
the Adviser’s preparation and (after a Plan is agreed to by the Client)
implementation of a Plan to the extent contemplated thereby, including by making
available its personnel to meet with the Adviser.
SECTION 6
MISCELLANEOUS
6.1           Assignments.  No assignment (as defined in the Advisers Act) of
this Agreement by the Adviser shall be made without the prior written consent of
the Client (which consent will not be unreasonably withheld in the case of a
proposed assignment to a U.S. domiciled wholly-owned subsidiary of Macquarie
Bank Limited that is registered as an investment adviser under the Advisers
Act).  Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors and permitted
assigns of the parties hereto (including binding any successor or assignee of
the Client following a change of control of the Client, Lincoln National
Corporation or any of its Affiliates who directly or indirectly own or control
the Client).  Notwithstanding the foregoing, the Adviser may outsource certain
ancillary support services that do not constitute investment management
services, including trading, back-office, proxy voting and accounting services,
to its Agents, provided that the Adviser shall continue to have responsibility
for all services provided by its Agents and for the payment of such Agents.  For
the avoidance of doubt, the engagement by the Adviser of a Sub-Adviser pursuant
to Section 2.2(c) shall not be deemed an assignment.  No assignment of this
Agreement by the Client shall be made without the prior written consent of the
Adviser (such consent not to be unreasonably withheld).
6.2           Notices.  For purposes of this Agreement, all notices or other
communications given or made hereunder shall be in writing and shall be given or
made to the Client at Lincoln Financial Group, General Account Investment
Strategies, 100 North Greene Street, Greensboro, NC 27401, Attention: C. Phillip
Elam II, Senior Vice President, with a copy to: Lincoln Financial Group, Radnor
Financial Center, 150 North Radnor Chester Road, Radnor, PA 19087, Attention:
General Counsel, and to the Adviser at Delaware Investment Advisers, 2005 Market
Street, 39th Floor, Philadelphia, PA 19103, Attention:  See Yeng Quek, with a
copy to: Delaware Investment Advisers, 2005 Market Street, Philadelphia, PA
19103, Attention:  General Counsel, or at such other place or places as shall
from time-to-time be specified in a written communication signed by the party
that is seeking to change its address for the receipt of notices and that is
delivered to the other party.  Any notice in writing shall be deemed given and
received (a)


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
12

--------------------------------------------------------------------------------

 


if delivered in person, on the date delivered, (b) if transmitted by telecopy
(provided receipt is confirmed by telephone), on the date sent or (c) if
delivered by express courier, on the second Business Day after mailing, to the
parties at the addresses set forth above.
6.3           Amendments.  No modification, amendment or waiver of this
Agreement, or any part hereof (including any defined term used herein), shall be
valid or effective unless in writing and signed by the party or parties sought
to be charged therewith.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any subsequent or other breach or condition,
whether of like or different nature.  The failure of any party hereto to insist
upon strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver thereof and shall not deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.
6.4           Books and Records.  The Adviser shall keep (or cause to be kept)
such books and records as are required by the Advisers Act, shall permit the
Client and its representatives to inspect such books and records with respect to
the Accounts at all reasonable times and to make copies of any such books and
records as any of them may reasonably request, and shall promptly provide them
with such information and explanations as they may reasonably require in
connection therewith.  Books, records and files required to be maintained by the
Adviser under the Investment Advisers Act of 1940, as amended, will be
maintained consistent with New York Insurance Department Regulation 152 to the
extent applicable to the Accounts.  Such books, records and files shall be
subject to examination by any governmental agency having jurisdiction over
Client and by Client or its authorized designees upon reasonable notice to the
Adviser.  In furtherance thereof, the Adviser shall (i) make its books and
records available to, and provide such information related to this Agreement and
the services contemplated hereby reasonably requested by, the Client and its
representatives for audit and compliance review promptly upon request and (ii)
in the event that the Client receives a request from a Regulatory Authority for
information or records in the possession of the Adviser related to any Account,
upon notice of such request, provide reasonable access (including to officials
of any such agency) to such information or records.  Notwithstanding the
foregoing, (w) any access or cooperation pursuant to this Section 6.4 shall not
unreasonably interfere with the conduct of the business of the Adviser, (x) such
access or review shall occur only during normal business hours upon reasonable
advance notice by the Client to the Adviser, under the supervision of personnel
of the Adviser, (y) such access or review shall occur only after the Client
shall have (1) entered into a customary and reasonable non-disclosure agreement
with the Adviser and (2) identified, in reasonable detail, its purpose in
seeking access or cooperation pursuant to this Section 6.4 and such purpose is
commercially reasonable and (z) the Client shall be responsible for any
out-of-pocket costs and expenses incurred by the Adviser and its Affiliates in
connection with its compliance with this Section 6.4.  Notwithstanding the
obligations contained in this Section 6.4, the Adviser shall not be required to
provide access or information or to disclose information where such access or
disclosure would jeopardize the attorney-client privilege of it or its
Affiliates (based on the advice of counsel) or


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
13

--------------------------------------------------------------------------------

 


contravene any applicable law or fiduciary duty or breach a binding agreement in
effect on the date hereof.
6.5           Confidentiality.  Unless directed by the other party and except as
required by applicable law, each party to this Agreement shall keep confidential
any and all Confidential Information and shall not disclose any such information
to any Person (other than its attorneys, regulatory authorities and its
Affiliates who need to know such information in connection with the provision of
services under this Agreement and on behalf of whom the Adviser shall be liable
under this Agreement).  Notwithstanding the foregoing, the Adviser may (i)
provide information as necessary for broker/dealers, Agents and Sub-Advisers
perform their duties for the Adviser on behalf of the Client; (ii) include the
Client’s name on the Adviser’s client list to be circulated to external parties;
and (iii) include the Account’s performance in the Adviser’s composites.  Except
as described in the foregoing sentence of this Section 6.5, the Adviser shall in
no event distribute or circulate any sales material, promotional or other
material or make any public communications or press releases which contains any
reference to the Client or any Account without the prior written consent of the
Client.
6.6           Entire Agreement.  This Agreement (including any annex or schedule
hereto and the Investment Policies) contains the entire understanding of the
parties and supersedes any prior agreements and understandings between the
parties with respect to the subject matter hereof or thereof.
6.7           Required Bonds.  The Client agrees to obtain and maintain during
the effectiveness of this Agreement such bonds as may be required by Section 412
of ERISA, if applicable, and to include the Adviser among those covered by such
bonds.
6.8           Severability.  In case any one or more of the provisions of this
Agreement or any portion thereof, or the application of any such provision or
any portion thereof to any party, shall be held invalid, illegal or
unenforceable, the remaining portion of such provision and the remaining
provisions of this Agreement, or the application of such provision as is held
invalid, illegal or unenforceable to persons or circumstances other than those
as to which it is held invalid, illegal or unenforceable, shall not be affected
thereby.
6.9           Captions.  Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit, extend or otherwise
affect the scope or intent of this Agreement or any provision hereof.
6.10           Counterparts.  This Agreement may be executed in one or more
counterparts each of which, for all purposes, shall be deemed to be an original,
and all of which when taken together shall constitute but one and the same
instrument.
6.11           Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed and construed in accordance with the laws of the State of New York,
without regard to the conflict of law provisions thereof that would result in
the application of the laws of any other jurisdiction.  However, nothing in this
Agreement shall be construed


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
14

--------------------------------------------------------------------------------

 


contrary to the Advisers Act, ERISA (if any Account is subject to ERISA) or any
rule or order of the SEC under the Advisers Act.  The parties hereto irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the
Supreme Court of the State of New York, New York County and of the federal court
located in New York, New York for any actions, suits or proceedings arising out
of or relating to this Agreement or the transactions contemplated hereby (and
the parties agree not to commence any action, suit or proceeding relating
thereto except in such courts).  The parties hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the Supreme Court of the State of New York, New York County and the
federal court located in New York, New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.  The parties agree that a final judgment in any such action,
suit or proceeding brought in any such court shall be conclusive and binding and
may be enforced in any other courts to whose jurisdiction the parties are or may
be subject, by suit upon such judgment.
6.12           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
6.13           Form ADV.  The Client acknowledges that it has received Part II
of the current Form ADV of the Adviser at least 48 hours before entering into
this Agreement.
6.14           Binding Effect; Persons Benefiting.  Other than the parties to
this Agreement, no Person shall have any right or obligation under this
Agreement.  No provision of this Agreement is intended or shall be construed to
confer upon any entity or Person other than the parties and their respective
successors and permitted assigns any right, remedy or claim under or by reason
of this Agreement or any part hereof.
6.15           Interpretation.  When a reference is made in this Agreement to
Sections, Schedules or Annexes, such reference shall be to a Section of,
Schedule to or Annex to, this Agreement unless otherwise indicated.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  All pronouns
and any variations thereof refer to the masculine, feminine or neuter, single or
plural, as the context may require.  All capitalized terms defined in this
Agreement shall be equally applicable to the singular and plural forms
thereof.  All references to any period of days shall be deemed to be to the
relevant number of calendar days unless otherwise specified.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement.  In
the event any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by all parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.  References to any
Person include the successors and assigns of that Person.


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
15

--------------------------------------------------------------------------------

 




[Signature Page Follows]


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


DELAWARE INVESTMENT ADVISERS,
a series of Delaware Management Business Trust




By: /s/ David P. O’Connor
Name:  David P. O’Connor
Title: Senior Vice President




LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK




By: /s/ Keith Ryan
Name:  Keith Ryan
Title: Second Vice President


A-1
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


ANNEX A


Defined Terms


“Account” has the meaning set forth in Section 1.1.
“Acquired Assets” has the meaning set forth in Section 1.3(a).
“Adviser” has the meaning set forth in the preamble to this Agreement.
“Advisers Act” has the meaning set forth in Section 2.2(c).
“Adviser Proposal” has the meaning set forth in Section 1.3(c).
“Affiliate” means any individual, partnership, corporation, entity or other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Person
specified.  For purposes of this definition, “control” (including, with
correlative meaning, the terms “controlling” and “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
“Agents” means the Adviser’s proxy voting service and its investment accountant.
“Agreement” means, this Investment Advisory Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Approved Manager” has the meaning set forth in Section 2.11(a).
“Client” has the meaning set forth in the preamble to this Agreement.
“Confidential Information” means and includes, but not be limited to, each
party’s respective proprietary or confidential market and/or computerized
investment approaches, trading systems or programs, mathematical models,
simulated results, simulation software, price or research databases, information
relating to private placements, other research, algorithms, numerical
techniques, analytical results, technical data, strategies and methodologies,
business methods, trade secrets, internal marketing materials or memoranda,
corporate policies, supervisory and risk control techniques and procedures, fee
and compensation structures, trader trial programs, investor and contact lists,
knowledge of facilities and any books and records made available to either party
and any other proprietary materials or information; provided, however, that the
term Confidential Information shall not include any such information which is or
has been made generally available to the public through the disclosure thereof
in a manner which was authorized by the applicable party and did not violate any
common law or contractual rights of the applicable party.
“Custodian” has the meaning set forth in Section 1.2.


A-2
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 




“Current Asset Class” means an asset class listed on Schedule B.
“Departing Manager” has the meaning set forth in Section 2.11(a).
“Directed Broker” has the meaning set forth in Section 2.3.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules, regulations and class exemptions of the Department of Labor
thereunder.
“Evaluation Period” has the meaning set forth in Section 1.3(c).
“Excluded Assets” means assets in the Accounts invested (i) as seed capital in
investment products of the Client or its Affiliates and the Adviser and its
Affiliates or (ii) in Excluded Asset Classes.
“Excluded Asset Classes” means cash (other than direct short-term investments),
money market mutual funds invested primarily in United States securities and
assets, direct United States real estate investments, real estate limited
partnerships investing primarily in United States real estate, direct United
States commercial mortgage investments and corporate owned life insurance.
“Initial Term” has the meaning set forth in Section 5.1.
“Investment Notice” means a written notice of the Client’s decision to invest
any portion of an Account (other than the Excluded Assets or the Acquired
Assets) in a New Asset Class.
“Investment Policies” has the meaning set forth in Section 2.2(a).
“Loss” means losses, damages, liabilities, judgments, costs and expenses
(including reasonable attorneys’ fees and disbursements) and amounts paid in
settlement.
“Management Fee” has the meaning set forth in Section 4.2.
“Manager Candidate” has the meaning set forth in Section 2.11(a).
“Material Variance” shall mean, with respect to any rolling two year period, a
negative variance of more than 5% per annum of the annual rate of return of the
Accounts measured against the Risk Management Benchmark for that same
period.  The parties agree that (a) for purposes of calculating the annual rate
of return for the one year period ending as of the calendar quarter ending
immediately prior to the Closing, such annual rate of return shall be deemed to
equal the Risk Management Benchmark for such period, (b) for the purposes of
determining the annual rate of return for the Accounts and the Risk Management
Benchmark, the annual rate of return and Risk Management Benchmark shall not
include any portion thereof attributable to (i) Excluded Assets, (ii)


A-3
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


any portion of an Account comprised of limited partnerships or (iii) any action
taken or not taken as a result of instructions by, or restrictions and practices
of, the Client; provided, that, for the purpose of this sub-paragraph (iii), the
rate of return applicable to the class of asset to which any such instruction,
restriction or practice applies shall be deemed to equal the Risk Management
Benchmark for the duration of such exclusion.
“Measurement Quarter” has the meaning set forth in the definition of
“Termination Event”.
“New Asset Class” has the meaning set forth in Section 1.3(b).
“Non-Managed Assets” means any Acquired Assets not managed by the Adviser, the
Excluded Assets, and any assets invested in a New Asset Class not managed by the
Adviser.
“Person” means any individual, partnership, corporation, company, trust,
unincorporated organization or other entity and any government or agency or
political subdivision thereof.
“Plan” has the meaning set forth in Section 5.5.
“Reallocation” has the meaning set forth in Section 4.2.
“Regulatory Authority” means any regulatory, self-regulatory or other
governmental authority.
“Risk Management Benchmark” shall mean the risk management benchmark utilized in
the Lincoln Financial Group Investment Review process for the Accounts as
quarterly re-weighted and which shall be consistent with the past practice of
the Client as of the date hereof, with any variance from such risk management
benchmark determined in accordance with the methodology employed in the Lincoln
Financial Group Investment Review process as of the date hereof, excluding the
variance, if any, attributable to the Accounts’ Investment Policies.


“SEC” has the meaning set forth in Section 2.7.
“Sub-Adviser” has the meaning set forth in Section 2.2(c).
“Subsequent Term” has the meaning set forth in Section 5.1.
“Termination Date” has the meaning set forth in Section 5.1.
“Termination Event” means any of:
 
(a)
(i) the gross negligence or willful misconduct of the Adviser in managing any
Account, (ii) a material violation of law by the Adviser with respect to the
management of any Account or (iii) the imposition of any material sanction,
restriction or penalty imposed



A-4
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


by a Regulatory Authority on the Adviser that the Client determines could
reasonably be expected to have a material and adverse effect on the Adviser’s
ability to manage the Accounts;
 
(b)
for a period of 90 consecutive days, the number of Approved Managers managing
the Accounts is less than a majority of the total number of Approved Managers
set forth in Schedule E; provided that the Client may not terminate this
Agreement pursuant to this clause (b) if the Client has approved pursuant to
Section 2.11(a) a sufficient number of new Approved Managers so that the number
of Approved Managers is a majority of the total number of Approved Managers set
forth in Schedule E;

 
(c)
(c) (i) if, for any calendar quarter ending on or after the one year anniversary
of the Closing Date, there is a Material Variance of the Accounts for any
rolling two year period ending at the end of any such calendar quarter (any such
calendar quarter at the end of which there is a Material Variance, a
“Measurement Quarter”) and (ii) there remains a Material Variance for each two
year rolling period ending at the end of each of the next four calendar quarters
following the Measurement Quarter, a decision by the Client’s board of directors
in the good faith exercise of its fiduciary duties to terminate the Agreement
because the Client’s interests are better served with another investment
adviser; or

 
(d)
the Adviser’s material breach of this Agreement (other than breaches of Section
2.7 which shall be subject to the standard set forth in clause (a) above) that
(if curable) has not been cured by the Adviser within 30 days of the Client
providing written notice, unless the Client agrees in writing to extend such
cure period.



A-5
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


Schedule A
 
Accounts


Company Name
Portfolio
Lincoln Life & Annuity Company of New York
JPLA662790
LLANY01101
LLANY01110
LLANY01111
LLANY01117
LLANY01145
LLANY01166
LLANY01168
LLANY01174
LLNYC01101
LLNYC01110
LLNYC01111
LLNYC01145
LLNYC01146





An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


Schedule B
 
Current Asset Classes
 
1.
Active Fixed Income

 
2.
MBS

 
3.
ABS

 
4.
High Yield

 
5.
Government

 
6.
Direct short-term investments

 
7.
Private Debt

 
8.
Partnerships

 
9.
Equity

 
10.
Emerging Market Debt



An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


Schedule C
 
Reports
 
Report Name
Source
Customer
Frequency
Due Date
Identification of Troubled and Watch Securities
DIA Fixed Income
CAO & CFO
Quarterly
Prior to the Writedown Committee Meeting and Final as of Quarter End Business
Day 2
Paragraph Code Reporting
DIA Compliance
Invest Acctg
Monthly
Changes by the 15th of each month
Cash Flow and Recovery Value Calculations Report
DIA Fixed Income
Invest Acctg
Quarterly
Prior to the Writedown Committee Meeting and Final as of Quarter End Business
Day 1
CLN Reports
DIA Fixed Income
Invest Acctg
Quarterly
Business Day 5
TPS Notices
DIA Fixed Income
EqRM Protection
Daily
Daily p.m.
Trade Notifications
DIA Fixed Income
EqRM Protection
Daily
Daily p.m.
Spreads for Index
DIA Fixed Income
Portfolio Management
Weekly
Weekly
Econ Summary/Inv. Com. Commentary
DIA Fixed Income
Portfolio Management
Monthly
Prior to Investment Committee
Derivative Report Summary
DIA Fixed Income
EqRM/ALM Committee
Monthly
Prior to EqRM/ALM meeting
CLN one pager(s) for Investment Com.
DIA Fixed Income
Portfolio Management
Monthly
Prior to each Investment Committee meeting
CLN Disclosure 10Q
DIA Fixed Income
Financial Reporting
Quarterly
 
Industry/Company Research
DIA Fixed Income
Portfolio Management
Upon Request
 
Supporting Data for Sovereign Risk Report
DIA Fixed Income
Portfolio Management
Currently Weekly
 
Trade summary following each indexed annuity issue day
DIA Fixed Income
Fixed Annuity Product Management
Weekly
 





An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
 
 
Report Name
Source
Customer
Frequency
Due Date
Indexed annuity option blotter summary
DIA Fixed Income
Fixed Annuity Product Management
Weekly
 
SAS 701
The Adviser to select the provider
Financial
Accounting
Annual
Reasonable period of time following year end2
Compliance Certificate
DIA Compliance
Internal Audit
Quarterly
Within two weeks of quarter end
Certification of Investment Adviser
Mr. Capuzzi and Mr. Quek, or their successors
Financial Reporting/Internal Audit
Quarterly
Within two weeks of quarter end
California Department of Insurance Questionnaire
DIA Compliance
Financial Reporting
Annually
As requested by California Department of Insurance
Risk Benchmark
DIA Fixed Income
Portfolio Management
Quarterly
Within ten business days of receiving Lincoln portfolio return data (per
Schedule D)






--------------------------------------------------------------------------------

1           SAS 70 report to only cover trade operations.
2           Initial SAS 70 report (to be a Type I report) will cover 1/1/10 to
9/30/10, with the resulting report provided to the Client no later than 12/31/10
or such other date as the parties mutually agree.  Each subsequent SAS 70 report
(each of which to be a Type II report) will cover the period 10/1 through 9/30
each year, with the resulting report provided to the Client no later than 12/31
of the applicable year or such other date as the parties mutually agree.


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 

 
Schedule D
 
Data and Other Information
 
Currently Automated Investment Information Needs
Automated References
   
Trade Information for General Accounts
Currently entered into the following applications: Short Term Trade, Long Term
Trade, Docket, Bloomberg, email Notifications
Industry and credit exposure information for short terms
Currently part of Short Term Trade application
Maintain asset codes and indicators
As currently maintained in internally written applications:  Trade Interface
Application to be maintained by Lincoln going forward.
Investment Data Management
Currently Delaware provides data to support investment data management
State Compliance Information
Currently in Paragraph Code Compliance Application and spreadsheets
Information on Troubled and Watched Securities
Currently part of Investment Data Management or spreadsheet to Investment
Accounting to enter on Prism
Pricing and Analytic Information for assets where public information is not
available or accurate
Currently get this information from Intex (for CMBS, ABS, etc) - manually
modeled by Delaware, Delaware to provide information to Lincoln so that Lincoln
may use Axiom (for public securities and private placements), and spreadsheets
for manually priced private placements.
Underlying assumptions to
generate cash flow data
Currently provided by Delaware personnel.
Admitted Assets
Currently provided by Lincoln to Delaware to permit Delaware compliance to do
paragraph coding.
Insurance law updates
Currently provided by LNY and LNL personnel.
Security level data and aggregation
Lincoln to provide Delaware with total return of the portfolio at the CUSIP,
asset class and total portfolio level and any other data necessary to generate
the risk benchmark and its attribution.
GIPS data
Upon reasonable prior notice, Lincoln personnel to provide information to
Delaware so that Delaware may prepare GIPS compliant returns as/when requested.









An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
 
Data necessary to calculate investment advisory fees
Lincoln to provide Delaware with book value of the assets and other data as
necessary to calculate the Management Fees due under the Agreement.



 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


 

 
Schedule E
 
Approved Managers




 
1.
*

 
2.
*

 
3.
*

 
4.
*

 
5.
*



An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


Schedule F
 
Private Placement Debt Securities


Eom date
Cusip
Security Name
Coupon
Maturity Date
Price Source
Sum of Book Value
Sum of Par Value
Sum of Market Value
30-Nov-09
62826WAA9
MUTUAL FUND FEE TRUST IX SER 99-2 ABS
8.28
01-May-07
MANUL
                 2,986
                       304,309
                          -
30-Nov-09
868733A*7
SUREWEST COMMUNICATIONS SER B SR NT
4.74
13-Mar-13
AXIOM
           1,562,095
                    1,600,000
              1,586,160
30-Nov-09
359694C#1
FULLER H B COMPANY SR NTS
6.6
02-Jun-10
AXIOM
           1,399,813
                    1,400,000
              1,428,798
30-Nov-09
335867H*1
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
              108,986
                       191,900
                 191,900
30-Nov-09
92977@AD6
WACHOVIA DEV GTD ROSS STORES CR PRM NT
5.65
23-Jul-13
AXIOM
           3,000,000
                    3,000,000
              3,226,200
30-Nov-09
X8687#AA1
STRAUMUR-BURDARAS INV BK SER A SR NT
7.24
29-Mar-11
MANUL
           2,362,500
                    6,750,000
              2,362,500
30-Nov-09
736508K*2
PORTLAND GENERAL ELECTRIC CO FMB
5.43
03-May-40
AXIOM
           4,000,000
                    4,000,000
              3,868,600
30-Nov-09
592688A*6
METTLER-TOLEDO INTL INC 2009-A SR NT
6.3
25-Jun-15
AXIOM
           5,000,000
                    5,000,000
              5,497,600
30-Nov-09
29266RJ@8
ENERGIZER HOLDINGS INC SER 2006-D SR N
6.24
30-Jun-16
AXIOM
           1,000,000
                    1,000,000
              1,128,180
30-Nov-09
376085AA4
GILROY ENERGY CTR LLC 144A SR NT
4
15-Aug-11
AXIOM
           1,070,478
                    1,067,227
              1,072,019
30-Nov-09
29266RL@5
ENERGIZER HOLDINGS INC SER 2007-F SR N
6.48
15-Oct-16
AXIOM
           1,000,000
                    1,000,000
              1,142,480
30-Nov-09
92964#AA5
WY TENN HLDGS LLC SR SEC NTS
5.81
17-Dec-18
AXIOM
           3,500,000
                    3,500,000
              3,813,880
30-Nov-09
64079*AB8
NEPTUNE REGIONAL TRANSMSN TR A SR SEC
6.21
30-Jun-27
AXIOM
           7,393,996
                    7,393,996
              7,813,384
30-Nov-09
63615#AG6
NATIONAL FOOTALL LEAGUE SER B SR NT
5.6
31-Mar-24
AXIOM
           5,000,000
                    5,000,000
              5,191,100
30-Nov-09
335867E#0
FIRST OMNI BANK NA ICX TR 98A-1 SER G
6.65
02-Jul-20
MANUL
              114,581
                       202,282
                 202,282
30-Nov-09
92964*AA9
WY CAROLINA HLDGS SR SEC NTS
5.64
23-Dec-18
AXIOM
           2,500,000
                    2,500,000
              2,691,575
30-Nov-09
81683RAJ3
SEMINOLE TRIBE FL 2007B TXBL OBLIG 144
7.804
01-Oct-20
AXIOM
           1,686,925
                    1,695,000
              1,930,266
30-Nov-09
335867F*3
FIRST OMNI BANK NA ICX TR 98A-1 SER PD
6.65
02-Jul-20
MANUL
              106,150
                       185,766
                 185,766
30-Nov-09
36720#AD1
GAS TRANSMISSION NORTHWEST SR NTS D
5.69
01-Jun-35
AXIOM
           7,000,000
                    7,000,000
              6,440,700
30-Nov-09
D2736#AC3
FRITZ DRAXLMAIER SER C SR NT
5.22
07-Apr-11
AXIOM
              800,000
                       800,000
                 796,872
30-Nov-09
F9731#AA5
VICAT S A SER A SR NTS
4.92
05-Aug-10
AXIOM
           3,000,000
                    3,000,000
              3,024,960
30-Nov-09
89838@AB5
TRSTES EST JAMES CAMPBELL SER B SR NT
5.58
30-Sep-14
AXIOM
           5,950,246
                    6,000,000
              6,325,740
30-Nov-09
L7919*AC6
RELUXCO INTL SA SER C GTD SR NT
5.71
27-Mar-19
AXIOM
           4,000,000
                    4,000,000
              3,854,600
30-Nov-09
F9181#AA0
THOMSON SER A SR NT
6.13
30-Jun-10
MANUL
           1,000,000
                    1,000,000
                 700,000
30-Nov-09
13861#AA5
CANTOR FITZGERALD SR NT
5.19
01-Apr-10
AXIOM
              597,577
                       600,000
                 599,700
30-Nov-09
871655C@3
SYPRIS SOLUTIONS INC SER B SR SEC NT
10.2
15-Jan-12
AXIOM
              593,451
                       604,770
                 552,185
30-Nov-09
564905A#4
MAPLE LEAF FOODS INC SER E SR GTD NT
5.21
08-Dec-11
AXIOM
           1,000,000
                    1,000,000
              1,045,570
30-Nov-09
72349CAA0
PINNACLE TOWERS ACQ HLDGS 2009-1 A1 SR
6.25
15-Aug-19
MANUL
         14,000,000
                  14,000,000
             14,456,400
30-Nov-09
03040#AA0
AMERICAN WATER CAP CORP SR NT
6.87
29-Mar-11
AXIOM
           1,200,000
                    1,200,000
              1,244,304
30-Nov-09
78487#AA2
SWA/WHEAT RIDGE LLC (WALGREEN)6.70%CTL
6.6
01-Sep-27
AXIOM
           1,733,562
                    1,733,562
              2,020,223
30-Nov-09
88713UAF3
TIMBERSTAR TR I 2006-1 CL E CMBS
6.5024
15-Oct-36
OBROK
           2,000,000
                    2,000,000
              1,830,000
30-Nov-09
335867G*2
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
              173,478
                       302,785
                 302,785
30-Nov-09
G3651#AC9
QUINN GRP LTD SER C SR GTD NTS
5.58
13-Oct-15
AXIOM
           2,500,000
                    2,500,000
              2,487,050
30-Nov-09
01583*AF0
ALGONQUIN GAS TRANMISSION CO SR NT
5.69
26-Nov-12
AXIOM
           2,000,000
                    2,000,000
              2,154,200
30-Nov-09
51157*AA2
LAKEHEAD PIPELINE FMB
9.15
15-Dec-11
AXIOM
           1,459,172
                    1,422,000
              1,520,715
30-Nov-09
56165*AA1
MAN OWAR DEV LLC (WALGREEN) 6.14% CTL
6.04
01-Jul-28
AXIOM
           2,880,689
                    2,880,689
              3,222,425
30-Nov-09
89407#AA6
TRANSWESTERN PIPELINE SER A SR UNSC NT
5.39
17-Nov-14
AXIOM
           4,000,000
                    4,000,000
              4,215,040
30-Nov-09
97181#CN1
WILMINGTON TRUST CO FED EX TR N416FE
7.75
15-Jun-10
AXIOM
                93,049
                         92,602
                   95,343
30-Nov-09
10510@AB6
BRAMBLES USA SER B GTD SR UNSEC NT
5.77
04-Aug-14
AXIOM
           6,000,000
                    6,000,000
              6,350,700
30-Nov-09
29266RD*6
ENERGIZER HOLDINGS INC SR NTS SER A-6
3.86
30-Jun-11
AXIOM
         12,728,120
                  13,000,000
             13,399,100
30-Nov-09
39121JAE0
GREAT RIVER ENERGY SER 2007A FMB 144A
6.254
01-Jul-38
IDSI
           4,161,807
                    5,000,000
              5,110,800
30-Nov-09
G2624@AA1
DAIRY CREST GROUP PLC SER A GTD SR NT
5.73
04-Apr-13
AXIOM
           5,000,000
                    5,000,000
              5,451,600
30-Nov-09
42823#AH6
HEWITT ASSOCIATES LLC SER F SR NT
6.57
21-Aug-15
AXIOM
           5,000,000
                    5,000,000
              5,438,400
30-Nov-09
G4916#AE4
INVESTCORP CAP LTD SER A GTD SR NT
6.64
17-Dec-10
AXIOM
              150,000
                       150,000
                 143,646
30-Nov-09
883199A@0
TEXTRON FINANCIAL CORP SR NTS
4.39
24-Dec-13
MANUL
           1,336,834
                    1,421,053
              1,312,697
30-Nov-09
16735#AA2
CHICAGO FAUCET CO GTD SER A SR NTS
5
19-Dec-09
AXIOM
           2,500,000
                    2,500,000
              2,502,725
30-Nov-09
Q7397#AG9
PRATT FIN PROPRIETARY LTD SER A SR NT
5.6
17-Dec-13
AXIOM
           2,500,000
                    2,500,000
              2,633,700
30-Nov-09
335867G@0
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
              214,675
                       375,884
                 375,884
30-Nov-09
N4577#AB2
INTL ENDESA SA BV SER B SR GTD NT
5.23
09-Sep-12
AXIOM
           3,932,283
                    4,000,000
              4,248,960
30-Nov-09
76159#AA3
RAIL CO II (CARGILL-LESSEE) SE
8.71
31-Aug-12
AXIOM
           2,539,209
                    2,526,896
              2,920,587
30-Nov-09
Q9768*AB1
JOHN FAIRFAX PUBLICATIONS SER B GTD SR
6.35
10-Jul-14
AXIOM
           9,000,000
                    9,000,000
              8,109,540
30-Nov-09
88713UAC0
TIMBERSTAR TR I 2006-1 CL B CMBS
5.7467
15-Oct-36
IDSI
           1,000,000
                    1,000,000
                 910,000
30-Nov-09
N6510*AD7
NUTRECO HLDG NV SER A SR NT
7.23
08-Apr-14
AXIOM
           8,000,000
                    8,000,000
              9,242,400
30-Nov-09
23327@AA4
DFA PFD CAP TR I CUM GTD PFD SECS
7.38
02-Oct-12
AXIOM
           1,950,000
                    1,950,000
              2,114,619
30-Nov-09
39063@AC4
GREAT LAKES GAS TRANS LTD PART SR NT A
8.74
30-Oct-11
AXIOM
              414,788
                       400,000
                 432,452
30-Nov-09
12638VAC0
CSN ISLANDS VI CORP SER 2004-1 SR NTS
7.427
03-May-12
AXIOM
           1,818,290
                    1,818,290
              1,902,713
30-Nov-09
501673AA5
LA ARENA FUNDING LLC ARENA REV-BCKD
7.656
15-Dec-26
AXIOM
           1,577,937
                    1,577,937
              1,683,706
30-Nov-09
10468*AA2
BRADY CORP SR NTS
5.14
28-Jun-14
AXIOM
           7,200,834
                    7,500,000
              7,862,250
30-Nov-09
23406#AA6
DAK AMERICAS (GRUPO PETROTEMEX) GTD SR
6.85
23-Jun-14
AXIOM
           3,571,429
                    3,571,429
              3,605,679
30-Nov-09
253651A#0
DIEBOLD INC SER 2006A GTD SR NT
5.5
02-Mar-16
AXIOM
           6,628,078
                    8,000,000
              8,337,680
30-Nov-09
Q2759#AM9
CONSOLIDATED PRESS FIN SER L GTD SR NT
5.56
09-Jun-14
AXIOM
              966,502
                    1,000,000
                 989,080
30-Nov-09
74831*AA8
QUEENSLAND 1995 PASS-THROUGH TRUST
7.82
03-Jan-33
AXIOM
           1,030,000
                    1,030,000
              1,286,419
30-Nov-09
G2614#AB9
DCC FUNDING 2007 LTD NV SER B GTD SR N
6.19
11-Jul-19
AXIOM
           7,000,000
                    7,000,000
              7,683,270
30-Nov-09
913028E#9
UNITED TELEPHONE OF INDIANA SER W FMB
8.77
01-Aug-17
AXIOM
           2,001,130
                    2,001,130
              2,403,617
30-Nov-09
74731@AV1
QUAD/GRAPHICS INC SR SEC NTS 1998 4 TR
6.91
24-Apr-18
AXIOM
           5,671,820
                    5,950,000
              5,785,066
30-Nov-09
56633#AF0
MARCUS CORP SER C TRANCHE B SR NTS
6.82
01-May-14
AXIOM
           2,142,857
                    2,142,857
              2,080,200
30-Nov-09
36229KB*4
GTC TRANSCNTL GRP 2002A TR 1 SR NTS
5.62
15-Dec-12
AXIOM
           1,000,000
                    1,000,000
                 981,530
30-Nov-09
D6574*AA7
CLAAS KGAA MBH SR NT
5.76
27-Dec-14
AXIOM
           3,200,000
                    3,200,000
              3,419,776
30-Nov-09
795770AN6
SALTON SEA FUNDING CORP SR SEC BDS
7.475
30-Nov-18
IDSI
           3,206,855
                    3,206,855
              3,519,588
30-Nov-09
74732@AF5
QUAD/GRAPHICS TR F 2006-1 SR SEC NTS
6.49
14-Apr-36
AXIOM
           3,000,000
                    3,000,000
              2,153,310
30-Nov-09
N4577#AC0
INTL ENDESA BV SER C GTD SR NTS
5.47
09-Sep-14
AXIOM
           2,000,000
                    2,000,000
              2,147,180
30-Nov-09
303250B@2
FAIR ISAAC CORP SER D SR NT
7.18
07-May-18
AXIOM
         10,000,000
                  10,000,000
             11,317,600
30-Nov-09
20715MAB1
CONFEDERATED TRIBES 144A 2006B NTS
9.75
01-Nov-20
AXIOM
           1,000,000
                    1,000,000
                 936,900
30-Nov-09
233244AH5
DOT HDQTRS LS BK MTG FIN TR A-2 144A
5.594
07-Dec-21
MANUL
         10,161,881
                  10,161,871
             10,220,705
30-Nov-09
03040#AG7
AMERICAN WATER CAP CORP SER F SR NT
5.77
29-Mar-22
AXIOM
           5,000,000
                    5,000,000
              4,995,650
30-Nov-09
72925#AH0
PLUM CREEK TIMBERLANDS SER N SR NT
5.48
21-Jan-10
AXIOM
           3,764,471
                    3,764,471
              3,778,889
30-Nov-09
G4588#AM3
INTERMEDIATE CAP GRP PLC SER D GTD SR
8.03
28-Jun-11
AXIOM
           2,000,000
                    2,000,000
              2,032,320
30-Nov-09
83239*AA7
SMITHS GROUP PP INC GTD SR NT
5.45
28-Jan-13
AXIOM
           8,338,411
                    8,500,000
              9,018,075
30-Nov-09
32485*AB3
FIRST NATL BK COM(BK ONE)SER B SR SEC
12.01
01-Nov-10
AXIOM
           2,133,114
                    2,099,391
              2,235,075
30-Nov-09
X4761*AB1
LANDSBANKI ISLANDS HF 2006-1 TR A SR N
5.74
30-Mar-11
MANUL
              500,000
                  10,000,000
                 500,000
30-Nov-09
589497AA4
MEREY SWEENY LP/SWEENY FDG CORP SR BDS
8.85
18-Dec-19
IDSI
              773,965
                       724,088
                 824,294
30-Nov-09
G4551#AC8
HOLCIM CAP CORP LTD SR GTD NT
7.05
28-Aug-11
AXIOM
           5,044,250
                    5,000,000
              5,302,100
30-Nov-09
87275*AA3
TRT HLDGS SER A SR SEC NT
5.24
07-Nov-10
AXIOM
           3,200,000
                    3,200,000
              3,203,488
30-Nov-09
754427AA0
RAVENSWOOD UNIT 40 (KEYSPAN) SR SEC NT
5.996
15-Jan-19
AXIOM
           4,460,127
                    4,460,127
              4,742,275
30-Nov-09
574754AB3
MASHANTUCKET WESTERN PEQUOT TRIBE TXBL
6.57
01-Sep-13
AXIOM
           7,628,814
                    7,600,000
              7,411,824
30-Nov-09
K1601#AA3
COLOPLAST A/S SR NT
5
30-Apr-13
AXIOM
           2,000,000
                    2,000,000
              2,092,900
30-Nov-09
34487*AA9
FOOTBALL CLUB TERM NOTE 2018 TR CTF
6.11
12-Nov-18
AXIOM
           3,000,000
                    3,000,000
              3,118,620
30-Nov-09
43460#AB5
HOGAN REAL ESTATE (WALGREEN) 6.27% CTL
6.17
01-Jan-29
AXIOM
           2,952,276
                    2,952,276
              3,335,422
30-Nov-09
046226AA4
ASTHMA CENTER FINANCE CORP 144A NTS
7.34
01-Jul-12
AXIOM
           1,441,005
                    1,400,000
              1,575,658
30-Nov-09
63250@AE3
NATL AMUSEMENTS INC/NAI LTD SER A NT
10
31-Dec-10
AXIOM
           2,977,559
                    3,009,316
              3,039,650
30-Nov-09
04249@AC5
ARMY AND AIR FORCE EXCH SVC SER C SR N
5.74
17-Jun-14
AXIOM
           6,000,000
                    6,000,000
              6,805,560
30-Nov-09
19829*AF6
COLUMBIA PK & REC ASSN INC SR SECD NT
9.65
01-Dec-14
AXIOM
           1,343,327
                    1,265,000
              1,504,123
30-Nov-09
G6843#AB3
P&O PRINCESS CRUISES PLC SER B SR NT
7.72
31-Jul-15
AXIOM
           1,012,583
                    1,000,000
              1,097,450
30-Nov-09
91375@AB0
UNITED TELEPHONE-SOUTHEAST INC
8.77
01-Aug-19
AXIOM
           1,584,710
                    1,386,902
              1,682,756
30-Nov-09
23302#AA1
DAB LLC (WALGREEN) 6.63% CTL NT
6.53
01-Mar-28
AXIOM
           2,489,245
                    2,489,245
              2,888,072
30-Nov-09
41242*AG7
HARDWOOD FDG (NBA) SER G SR NT
8.27
26-Feb-16
AXIOM
           6,000,000
                    6,000,000
              6,985,260
30-Nov-09
Q5581#AA2
LION NATHAN FIN (AUSTRALIA) SR GTD NTS
8.65
28-Feb-12
AXIOM
           1,200,000
                    1,200,000
              1,303,872
30-Nov-09
707064AA9
PENGROWTH CORP SR NT
6.35
26-Jul-17
AXIOM
           5,000,000
                    5,000,000
              5,330,050
30-Nov-09
G5241#AC1
KERRY GRP FINL SVCS TR C SR NT
5.14
30-Apr-15
AXIOM
           2,000,000
                    2,000,000
              2,163,500
30-Nov-09
74732@AC2
QUAD/GRAPHICS TR C 2006-1 SR SEC NTS
6.49
30-Jan-36
AXIOM
           3,000,000
                    3,000,000
              2,156,400
30-Nov-09
74915#AA3
R&L SHERWOOD 5.72% CTL NT (KOHLS)
5.6365
10-Jan-24
AXIOM
              822,044
                       822,044
                 876,825
30-Nov-09
335867G#8
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
              600,675
                    1,048,407
              1,048,407
30-Nov-09
D7625#AC6
SOLARWORLD AG SER C SR NT
6.12
21-Dec-18
AXIOM
         10,000,000
                  10,000,000
             10,517,300
30-Nov-09
Q2264@AA5
CHALLENGER LIFE NO 2 LTD SER A SB NT
6.29
07-Dec-16
AXIOM
         14,200,000
                  14,200,000
             14,049,196
30-Nov-09
388608AA9
GRAPEVINE FIN LLC SR SEC NON-REC NT
6.712
15-Jul-21
AXIOM
         15,258,381
                  15,000,000
             15,008,250
30-Nov-09
97786#AB8
WOLSELEY SR NTS
4.79
16-Nov-10
AXIOM
           1,986,997
                    2,000,000
              2,018,280
30-Nov-09
07783@AA4
BELK INC NTS SER A
5.05
12-Jul-12
MANUL
           4,748,235
                    5,000,000
              5,141,000
30-Nov-09
92428FAB3
VERMONT TRANSCO LLC SER R FMB ACCD INV
5.75
01-Apr-37
AXIOM
           5,000,000
                    5,000,000
              5,186,600
30-Nov-09
56081#AC4
MAJOR LEAGUE BASEBALL TR TERM NT
4.88
16-Dec-13
AXIOM
           3,087,964
                    3,125,000
              3,244,656
30-Nov-09
84861#AA6
SPIRITS OF ST LOUIS BASKETBALL SR SEC
6.09
31-Dec-21
AXIOM
              760,395
                       760,395
                 768,865
30-Nov-09
Q7397#AE4
PRATT FIN PROPRIETARY LTD SER E SR NTS
8.12
23-May-16
AXIOM
           6,663,957
                    6,000,000
              6,999,900
30-Nov-09
05544NAC5
BHN IV MTG TRUST 144A CL AF SER 2000-1
8
31-Mar-11
MANUL
                      22
                       162,371
                     6,495
30-Nov-09
10600PAA5
BRAZILIAN MER VOUCH RECV 2003-1 SR SEC
5.911
15-Jun-11
AXIOM
              328,843
                       328,843
                 339,820
30-Nov-09
24713@AD8
DELOITTE & TOUCHE USA LLP GTD SER D NT
6.99
20-Nov-21
AXIOM
           7,500,000
                    7,500,000
              7,964,400
30-Nov-09
93525@AA7
WARREN GREEN RVR RD PPTY (CVS) 6.37% C
6.27
15-Jul-23
AXIOM
           2,218,520
                    2,218,520
              2,432,185
30-Nov-09
26969PA@7
EAGLE MTERIALS INC. TR B SR NTS
5.38
15-Nov-15
AXIOM
           6,630,000
                    6,630,000
              6,765,186
30-Nov-09
55819@AA1
MADISON PROPERTY GRP 6.34% CTL(WALGREE
6.24
01-Apr-29
AXIOM
           3,432,280
                    3,432,280
              3,899,070
30-Nov-09
45069KAA6
ITW CUPIDS FIN TR I GTD 144A CUPIDS
6.55
31-Dec-11
IDSI
           3,998,364
                    4,000,000
              4,030,000
30-Nov-09
698525AA0
PANOCHE ENERGY CENTER LLC SR SEC 144A
6.885
31-Jul-29
IDSI
           8,000,000
                    8,000,000
              7,730,400
30-Nov-09
82048@AE0
SOUTHERN PAC TRANS CO-LESSEE;SHAWMUT
7.22
02-Jul-13
AXIOM
              757,800
                       757,800
                 841,408
30-Nov-09
705322AG0
PEDERNALIS ELEC COOP FMB 144A SER 95-A
7.55
15-Nov-15
AXIOM
              260,397
                       248,360
                 288,125
30-Nov-09
09951#AE6
BORAL USA SR NTS
5.42
09-May-15
AXIOM
              978,540
                    1,000,000
              1,019,730
30-Nov-09
74500PAC8
PUEBLO OF SANTA ANA 144A BDS
6.29
01-Apr-15
AXIOM
           3,360,000
                    3,360,000
              2,868,096
30-Nov-09
71838#AA3
PHILLIES BALLPARK LP SR SEC NT
6.19
01-Nov-14
AXIOM
           3,013,121
                    3,013,121
              3,075,975
30-Nov-09
507199AB3
LAGUNA DEV CORP ENTERPRISE TXBL REV BD
6.66
01-Jun-15
AXIOM
           5,000,000
                    5,000,000
              4,782,400
30-Nov-09
705322AH8
PEDERNALES ELEC COOP INC 02 SER A 144A
4.093
15-Nov-12
IDSI
           1,239,338
                    1,259,779
              1,284,118
30-Nov-09
24713#AC8
DELOITTE & TOUCHE LLP SER B GTD SR NTS
7.41
01-Oct-11
AXIOM
              917,540
                       912,048
                 975,490
30-Nov-09
88713UAE6
TIMBERSTAR TR I 2006-1 CL D CMBS
6.2082
15-Oct-36
IDSI
           2,000,000
                    2,000,000
              1,780,000
30-Nov-09
G0682#AC8
AVIS FINANCE CO PLC SR NTS
5.66
09-Jun-11
AXIOM
           2,843,275
                    3,000,000
              2,956,530
30-Nov-09
29164#AA5
EMPIRE DISTRICT GAS CO FIRST MTG BDS
6.82
01-Jun-36
AXIOM
           3,000,000
                    3,000,000
              3,173,070
30-Nov-09
69352BAC8
PPL MONTANA LLC PASS THRU CTFS
8.903
02-Jul-20
AXIOM
              658,233
                       661,197
                 729,822
30-Nov-09
335867F@1
FIRST OMNI BANK NA NICHIMEN TR 98A-2 S
6.65
02-Jul-20
MANUL
              236,673
                       424,055
                 424,055
30-Nov-09
78443*AJ0
SLBP HLDGS CORP SER B SR NT
7.9
30-Jun-14
MANUL
           4,000,000
                    4,000,000
              4,060,000
30-Nov-09
05775#AA6
BALDRIDGE RENTON (WALGREEN) 6.32% CTL
6.22
01-Sep-28
AXIOM
           3,509,284
                    3,509,284
              3,979,669
30-Nov-09
798737AA0
SAN MANUEL ENTERTAINMENT SR SEC 2004-A
5.69
01-Dec-15
AXIOM
           4,000,000
                    4,000,000
              3,902,160
30-Nov-09
43459#AA0
HOGAN REAL ESTATE (WALGREEN) 6.91% CTL
6.81
01-Sep-28
AXIOM
           3,016,153
                    3,016,153
              3,575,649
30-Nov-09
Q9768*AC9
JOHN FAIRFAX PUBLICATIONS SER C GTD SR
6.48
10-Jul-17
AXIOM
           8,000,000
                    8,000,000
              6,488,240
30-Nov-09
48268@AG9
KPMG LLP SER 2008 SR NT
6.25
15-Jul-15
AXIOM
           5,000,000
                    5,000,000
              5,287,850
30-Nov-09
03040#AF9
AMERICAN WATER CAP CORP SER E SR NT
5.62
29-Mar-19
AXIOM
              800,000
                       800,000
                 820,144
30-Nov-09
96218PAN0
WEYERHAUESER REAL EST 144A MTNE
6.22
17-Sep-14
IDSI
         10,000,000
                  10,000,000
              9,334,100
30-Nov-09
80534#AA1
SAVITT INV LLC 6.66% (WALGREEN) CTL NT
6.56
01-Jul-28
AXIOM
              878,432
                       878,432
              1,021,879
30-Nov-09
G7895#AC6
SCOTTISH & NEWCASTLE PLC SER C SR NT
5.57
05-Dec-14
AXIOM
           6,973,194
                    7,000,000
              7,838,810
30-Nov-09
73931@AB5
POWERCOR AUSTRALIA LLC SER B SR NT
4.9
12-Nov-16
AXIOM
           5,000,000
                    5,000,000
              5,217,800
30-Nov-09
24713@AE6
DELOITTE & TOUCHE USA LLP SER E GTD NT
7.33
20-Nov-26
AXIOM
           5,043,233
                    5,000,000
              5,334,950
30-Nov-09
23379#AA9
DAHO LLC 6.44% CTL NT (WALGREEN)
6.34
01-Nov-27
AXIOM
           2,195,333
                    2,195,333
              2,511,022
30-Nov-09
59447#AB9
MICHIGAN ELEC TRANS CO SR SEC NTS
5.75
10-Dec-15
AXIOM
           2,000,000
                    2,000,000
              2,191,580
30-Nov-09
877904AA0
TEAM CLASSIC GOLF SVCS INC SR NTS
7.15
01-Dec-10
AXIOM
              706,459
                       703,368
                 668,432
30-Nov-09
G7895#AA0
SCOTTISH & NEWCASTLE PLC SER A SR NTS
4.83
05-Dec-09
AXIOM
           1,000,000
                    1,000,000
              1,000,500
30-Nov-09
74732@AE8
QUAD/GRAPHICS TR E 2006-1 SR SEC NTS
6.29
14-Apr-31
AXIOM
           1,500,000
                    1,500,000
              1,103,955
30-Nov-09
41242*AA0
HARDWOOD FDG SER A SR SEC NTS
4.3
07-Jun-10
AXIOM
           3,969,393
                    4,000,000
              4,021,600
30-Nov-09
08863@AA5
BGC PARTNERS SR NT
5.19
01-Apr-10
AXIOM
              896,366
                       900,000
                 899,550
30-Nov-09
K7802#AH2
ROYAL GREENLAND A/S SER A SR NT
5.69
01-Oct-13
AXIOM
           3,000,000
                    3,000,000
              3,012,090
30-Nov-09
008548AE9
AGUA CALIENTE BAND CAHUILLA SER A SR S
6.08
01-Oct-16
AXIOM
           8,718,000
                    8,718,000
              7,633,917
30-Nov-09
71839#AA2
PHILLIES FDG LP SR SEC REV BKD NTS
6.21
10-Jun-30
AXIOM
         11,020,305
                  11,020,305
             10,011,396
30-Nov-09
05577*AA0
BPUS NEWFINANCE LLC SER 1 SR SEC NT
5.68
19-Dec-12
AXIOM
           2,000,000
                    2,000,000
              2,112,620
30-Nov-09
39812*AA4
GREYSTONE GRP ZANESVILLE-WALGREEN 6.07
5.97
10-Apr-28
AXIOM
           2,864,555
                    2,864,555
              3,187,992
30-Nov-09
03040#AD4
AMERICAN WATER CAP CORP SER C SR NT
5.62
21-Dec-18
AXIOM
           5,800,000
                    5,800,000
              5,965,822
30-Nov-09
29266RK*8
ENERGIZER HOLDINGS INC SER 2007-B SR N
6.01
15-Oct-12
AXIOM
           6,000,000
                    6,000,000
              6,582,960
30-Nov-09
031100C@7
AMETEK INC SER E SR NT
7.08
17-Sep-18
AXIOM
           5,000,000
                    5,000,000
              5,672,100
30-Nov-09
335867F#9
FIRST OMNI BANK NA AMSOUTH TR 99 A-1 S
6.65
02-Jan-21
MANUL
              374,374
                       658,356
                 658,356
30-Nov-09
91373*AT5
UNITED TELEPHONE OF THE CAROLINAS SE T
8.77
01-Aug-17
AXIOM
              434,564
                       388,000
                 468,134
30-Nov-09
60527TA*5
MISSISSIPPI BUS FIN CO SER 99A SR SEC
7.13
20-Oct-21
AXIOM
           1,000,000
                    1,000,000
              1,213,890
30-Nov-09
11283#AB7
BROOKFIELD POWER NY FIN SER 2 SR SEC
5.91
16-Dec-25
AXIOM
           5,000,000
                    5,000,000
              4,698,800
30-Nov-09
24713#AD6
DELOITTE & TOUCHE SER C SR GTD NTS
7.6
01-Oct-11
AXIOM
           3,013,057
                    3,000,000
              3,251,760
30-Nov-09
48003#AH5
JONES EDWARD D & CO LP SB CAP NT
7.33
12-Jun-14
AXIOM
           2,000,000
                    2,000,000
              2,081,760
30-Nov-09
335867E*4
FIRST OMNI BANK NA ICX TR 98A-1 SER C
6.65
02-Jul-20
MANUL
              499,698
                       861,520
                 861,520
30-Nov-09
25246@AA7
DHC LNL GWINNETT MED DEFEASANCE LLC NT
5.58
05-Aug-13
AXIOM
              172,458
                       172,458
                 197,173
30-Nov-09
74732@AB4
QUAD/GRAPHICS TR B 2006-1 SR SEC NTS
6.29
30-Jan-31
AXIOM
           1,500,000
                    1,500,000
              1,107,030
30-Nov-09
Q5516@AA4
LEIGHTON FIN LTD SER A GTD SR NT
6.91
15-Oct-13
AXIOM
           3,000,000
                    3,000,000
              3,275,820
30-Nov-09
14155#AA8
CARDINALS BALLPARK LLC SR SEC NTS
5.72
30-Sep-27
AXIOM
           3,546,647
                    3,546,647
              3,044,371
30-Nov-09
784010AA8
SCL TERMINAL AEREO SANTIAGO SR SECD
6.95
01-Jul-12
IDSI
           2,706,768
                    2,706,667
              2,652,236
30-Nov-09
57169*AJ6
MARS INC SER B SR NT
6.47
06-Oct-18
AXIOM
           2,000,000
                    2,000,000
              2,360,060
30-Nov-09
252398AB8
DFS FDG CORP 2005B SR SEC NTS
6.369
15-Jun-12
AXIOM
              687,500
                       687,500
                 703,203
30-Nov-09
126624AC9
CVRD FIN LTD 144A NTS
8.926
15-Oct-10
IDSI
              183,304
                       183,304
                 186,931
30-Nov-09
124900A@0
CCL INDUSTRIES INC SR GTD NTS
6.97
16-Sep-12
AXIOM
           1,469,186
                    1,363,636
              1,458,409
30-Nov-09
335867E@2
FIRST OMNI BANK NA ICX TR 98A-1 SER CH
6.65
02-Jan-20
MANUL
              393,161
                       690,800
                 690,800
30-Nov-09
422317A*8
HEARST-ARGYLE TELEVISION INC SR NTS
7.18
15-Dec-10
AXIOM
           5,989,731
                    6,000,000
              5,993,880
30-Nov-09
31435*AA8
FELLOWES INC SR NT
4.76
07-Aug-15
AXIOM
              100,000
                       100,000
                 104,269
30-Nov-09
23307*AC6
DC ARENA LP GTD SR SEC NT
6.56
30-Nov-23
AXIOM
           7,000,000
                    7,000,000
              7,024,920
30-Nov-09
43014*AA2
HIGHLAND HOUSE APTS LLC 6.62% CTL (WAL
6.52
01-Dec-27
AXIOM
              864,784
                       864,784
              1,002,293
30-Nov-09
29266RH#8
ENERGIZER HOLDINGS INC SER 2006-B SR N
6.05
30-Jun-11
AXIOM
           1,000,000
                    1,000,000
              1,064,750
30-Nov-09
25654#AB8
DODGER TICKETS LLC 2007-A SR SEC NT
6.07
31-Mar-32
AXIOM
         20,000,000
                  20,000,000
             18,196,800
30-Nov-09
718282AA4
PHILIPPINE PWR TRUST I (OPIC INS) CTFS
5.4
26-Sep-18
IDSI
           1,714,286
                    1,714,286
              1,776,086
30-Nov-09
24713@AC0
DELOITTE & TOUCHE USA LLP SER C GTD NT
6.59
20-Nov-16
AXIOM
              203,564
                       200,000
                 215,856
30-Nov-09
716747AA8
PETROPOWER I FDG TRUST 144A US TR CTF
7.36
15-Feb-14
IDSI
              872,731
                       872,731
                 875,917
30-Nov-09
871655C*5
SYPRIS SOLUTIONS INC SER A SR SEC NT
12
15-Jan-12
AXIOM
              360,485
                       362,862
                 343,162
30-Nov-09
26439#AC6
DUKE ENERGY CORP NTS
6.9
30-Dec-16
AXIOM
              533,333
                       533,333
                 595,888



 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 

